Exhibit The following audited financial statements as of December 31, 2007 are set forth on the pages indicated below: Page Number Report of Independent Registered Public Accounting Firm F - 2 Consolidated Balance Sheets F - 3 Consolidated Statements of Operations F - 4 Consolidated Statements of Stockholders’ Equity F - 5 Consolidated Statements of Cash Flows F - 6to F - 7 Notes to Consolidated Financial Statements F - 8 to F - 11 F - 1 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Universal Fog, Inc. Harbin City Heilongjiang Province, People’s Republic of China We have audited the accompanying balance sheet of Universal Fog, Inc. as of December 31, 2007, and the related statements of operations, cash flows, and changes in stockholders’ equity for the year then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Universal Fog, Inc. as of December 31, 2007 and the results of its operations and cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company has suffered recurring losses from operations, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MALONE& BAILEY, PC www.malone-bailey.com Houston, Texas April 15, 2008 F - 2 UNIVERSAL FOG, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEET DECEMBER 31, 2007 Total Assets $ 0 Total Liabilities 0 Stockholders’ equity Preferred stock, $.0001 par value, 6,000,000 authorized, none issued and outstanding Common stock, $.0001 par value, 300,000,000 shares authorized, 44,694,634 shares issued and outstanding 4,469 Preferential Dividend—Tom Bontems (442,057 ) Additional paid-in capital 1,113,424 Accumulated deficit (675,836 ) Total stockholders’ equity 0 Total Liabilities and Stockholders’ Equity $ 0 The accompanying notes are an integral part of the consolidated financial statements. F - 3 UNIVERSAL FOG, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 2007 2006 Unaudited General and administrative expense 97,396 101,680 Settlement of lawsuit (Note 3) - 82,398 Loss from continuing operations (97,396 ) (184,078 ) Income from discontinued operations 62,498 18,528 Net Loss $ (34,898 ) $ (165,550 ) Net income (loss) per share: Basic and Diluted Continuing operations (0.00 ) (0.00 ) Discontinued operations 0.00 0.00 Total $ (0.00 ) $ (0.00 ) Weighted average common shares outstanding, basic and diluted 44,694,634 38,652,300 The accompanying notes are an integral part of the consolidated financial statements. F - 4 UNIVERSAL FOG, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Edmons 6, Inc. (New UFI) Preferred Stock Common Stock Treasury Stock Paid In Retained Date Description No. $ No. $ No. $ Capital Earnings Total Balance at 12/31/05 (unaudited) 4,000,000 400 38,652,300 3,865 (300,000 ) (38,678 ) 903,614 (475,388 ) 393,813 1/1/2006 Issuance of treasury stock shares to D. Hahn-Boisvert for cash at $.25 per share 12,000 3,000 3,000 1/1/2006 Issuance of treasury stock shares to EFIC Services Corp. for cash at $0.25 per share 40,000 10,000 10,000 1/9/2006 Issuance of treasury stock shares to R. Palazzetti for cash at $.25 per share 40,000 10,000 10,000 3/31/2006 Issuance of treasury stock shares to D. Mckee for cash at $.086 per share 208,000 15,678 2,294 17,972 12/1/2006 Issuance of commons stock shares to H. Ewing for cash at $.25 per share 40,000 4 9,996 10,000 12/31/2006 Net loss (165,550 ) (165,550 ) Balance at 12/31/06 (unaudited) 4,000,000 400 38,692,300 3,869 - - 915,904 (640,938 ) 279,235 3/22/2007 Issuance of common stock shares to Brian Hahn to settle lawsuit 1,900,000 190 94,810 95,000 7/15/2007 Issuance of common stock for services 102,334 10 4,732 4,742 9/14/2007 Conversion of preferred stock to common stock (4,000,000 ) (400 ) 4,000,000 400 - - 9/14/2007 Preferential Dividend (442,057 ) (442,057 ) 12/31/2007 Equity Contribution 97,978 97,978 12/31/2007 Net loss (34,898 ) (34,898 ) Balance at 12/31/2007 - - 44,694,634 4,469 671,367 (675,836 ) - The accompanying notes are an integral part of the consolidated financial statements. F - 5 UNIVERSAL FOG, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 2007 2006 (Unaudited) Cash flows from operating activities: Net loss $ (34,898 ) $ (165,550 ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization 11,765 21,666 Provision for uncollectible accounts 17,055 Gain on sale of asset - (2,125 ) Common stock issued for services 4,742 - Loss contingency accrual - 82,398 Changes in operating assets and liabilities: Accounts receivable, trade (5,003 ) 30,883 Inventory (1,539 ) ( 12,901 ) Other assets (5,426 ) (980 ) Accounts payable, trade (61,054 ) 23,429 Accrued expenses - (31,494 ) Net cash provided by operating activities (91,413 ) (71,729 ) Cash flows from investing activities: Purchase of equipment - (316 ) Repayment of employee advances - - Sale of equipment - 13,000 Net cash provided by (used in) investing activities - 12,684 Cash flows from financing activities: Proceeds from issuance of common stock - 10,000 Proceeds from sale of treasury stock - 40,972 Repayment of note payable - (3,839 ) Advances from stockholders 104,210 22,086 Repayment of stockholder advances (22,553 ) ( 45,277 ) Net cash provided by/(used in) financing activities 81,657 23,942 Net increase/(decrease) in cash (9,756 ) (35,103 ) Cash at beginning of year 9,756 44,859 Cash at end of year $ 0 $ 9,756 The accompanying notes are an integral part of the consolidated financial statements. F - 6 Supplemental Cash Flows Disclosures 2007 2006 (Unaudited) Interest paid $ - $ 12,528 Income taxes paid $ - $ - Non-Cash Investing and Financing Activities 2007 2006 Common stock issued to settle lawsuit $ 95,000 $ - Common stock issued for services 4,742 Transfer of assets & liabilities to Universal Fog Systems, Inc 442,057 The accompanying notes are an integral part of the consolidated financial statements. F - 7 UNIVERSAL FOG, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business and operations Universal Fog, Inc. was incorporated in the state of Arizona on July 11, 1996 and was the successor of the business known as Arizona Mist, Inc. which began in 1989. On May 9, 2005, Universal Fog, Inc. entered into a Stock Purchase Agreement and Share Exchange (effecting a reverse merger) with Edmonds 6, Inc. (Edmonds 6) and its name was changed to Universal Fog, Inc. (hereinafter referred to as either UFI or the Company). Edmonds 6 was incorporated on August 19, 2004 under the laws of the State of Delaware to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. Pursuant to this agreement, Universal Fog, Inc. (which has been in continuous operation since 1996) became a wholly owned subsidiary of Edmonds 6. The Company manufactures misting systems for outdoor cooling in Arizona and distributes its products to commercial and residential customers throughout the United States Principles of consolidation and basis of presentation The accompanying consolidated financial statements include the general accounts of the Company, a Delaware corporation formerly Edmonds 6, Inc. (see above), and its wholly owned Arizona subsidiary, also named Universal Fog, Inc. All material intercompany transactions, accounts and balances have been eliminated in the consolidation. For financial reporting purposes the reverse merger with Edmonds 6 (see above) has been treated as a recapitalization of UFI with Edmonds 6 being the legal survivor and UFI being the accounting survivor and the operating entity. That is, the historical financial statements prior to May 9, 2005 are those of UFI and its operations, even though they are labeled as those of the Company.
